Judgment, Supreme Court, New York County (Murray Mogel, J., at Mapp/Huntley hearing; Joan Sudolnik, J., at plea and sentence), rendered June 26, 1992, convicting defendant, after a plea of guilty, of criminal sale of a controlled substance in the third degree, *463and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
An experienced undercover police officer was the purchaser in a buy-and-bust drug operation, who radioed a detailed description of defendant to the arresting officers, provided probable cause and satisfied the requirements of the AguilarSpinelli test (see, People v Parris, 83 NY2d 342; People v Petralia, 62 NY2d 47, cert denied 469 US 852). Concur—Murphy, P. J., Wallach, Kupferman and Williams, JJ.